Title: From George Washington to Benedict Arnold, 9 September 1780
From: Washington, George
To: Arnold, Benedict


                        
                            Dear Sir
                            Head Quarters Bergen County 9th Sept 1780
                        
                        I am favd with yours of yesterday. I believe the Army will soon be called upon for every person any ways
                            necessary for its support, but we are drove to such extremities in the article of provision particularly, that to obtain
                            it, we must submit to any terms which are demanded. I would for that reason wish you, if possible, to spare Colo. Hay all
                            or part of the Men required; but if it should be inconvenient to draw off the two Companies of Colo. Malcoms Brigade, who
                            I suppose are particularly well acquainted with the Country below, I would not mean to confine you to them—In short if you
                            can comply with Colo. Hays request—you will do it in the manner which best suits your general arrangement.
                        We have not yet received any further accounts of the southern misfortune. I am Dear Sir Yr most obt and hble
                            Servt
                        
                            Go: Washington
                        
                        
                            P.S. I have this moment recd a letter from Govr Jefferson by which it appears that above one half the
                                Maryland division had made their retreat good after a most obstinate engagement. I hope now matters are in the mending
                                hand, our next accounts will be yet more favorable.
                        

                    